Title: From Thomas Jefferson to James Walker, 13 October 1806
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Washington Oct. 13. 06.
                        
                        By this day’s post I remit a sum to mr Bacon out of which he will pay you 100. D. further reflection on the
                            mode of making the waste for the canal convinces me that that I proposed to you is the best. that is to say, beginning at
                            a proper distance from the side of your canal; dig the bed of your waste
                            sloping regularly down to the water edge in the river, & lay 18. I. depth of loose stone on the bed, with a ridge of
                            stone on each side to give it the form of a trough. should it ever sink in any part we can fill up the sunken part again
                            with stone.
                        I would wish you to fix in the toll mill both the bolting chest, & a wheat fan to go by the same water
                            which moves the mill. you will decide whether they can receive their motion from the mill geer best by a band, or by geer.
                        Mr. Shoemaker tells me he expects he has engaged a miller who has a wife & no child. he will go on some
                            time before his wife, & of course can board with you. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    